OPINION — AG — UNDER THE TERMS AND CONDITIONS OF THE PUBLIC COMPETITIVE BIDDING ACT OF 1974, AS AMENDED BY 61 O.S. 1975 Supp., 101 [61-101], ET SEQ., 61 O.S. 1975 Supp., 106 [61-106] REQUIRING BIDDING DOCUMENTS ON FILE AT LEAST TWENTY(20) DAYS PRIOR TO THE DATE SET FOR OPENING FOR BIDS, DOES NOT PREVENT THE AWARD OF AN EMERGENCY CONTRACT UNDER 61 O.S. 1975 Supp., 130 [61-130] IF THE AWARDING PUBLIC AGENCY DETERMINES TO SOLICIT BIDS FOR SUCH EMERGENCY CONTRACT. CITE: 75 O.S. 1974 Supp., 101 [75-101] (DAVID K. MCCURDY)